


Consulting Contract




This contract between Melanie Osterman and Tomichi Creek Outfitters for services
of fifteen months from the day of signing. For said services, Melanie Osterman
will receive 850,000 shares of Tomichi Creek Outfitters common stock (TCKF).
Services will include staffing, recruiting, and duties as CEO, President, and
Director and other responsibilities related to the business. All shares will be
held in escrow for provided services, securities will be released on a Pro-Rata
basis for the life of the above stated contract. It is noted that the scope of
services may change due to the direction of the business and both parties agree
that the services may vary. It is also a condition of this contract that resell
of fore mentioned securities will be under rules and regulations of State and
Federal Securities Law.




/s/ Jeremy Gindro

 

5/8/15

Jeremy Gindro

 

Date

Director, TCKF

 

 

 

 

 

/s/ Melanie Osterman

 

5.8.15

Melanie Osterman

 

Date

























































